                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


CALVIN J. PIRTLE,

                         Plaintiff,

                 v.                                            Case No. 19-C-1078

DAVE BROOKS, et al.,

                         Defendants.


           ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION


          Plaintiff Calvin J. Pirtle, who is serving a state prison sentence at Green Bay Correctional

Institution and representing himself, filed this action alleging that Defendants Dave Brooks and

Steve Schueler violated his First Amendment right to freedom of religion and his Fourteenth

Amendment equal protection rights by serving him meals containing pork that did not satisfy the

requirements of his Muslim faith and that Brooks served him cereal that contained pork-based

gelatin in retaliation of his inmate complaints. On April 23, 2020, Defendants filed a motion for

partial summary judgment, asserting that Plaintiff’s retaliation claim must be dismissed because

Plaintiff failed to exhaust his administrative remedies as required by the Prison Litigation Reform

Act. The court granted Defendants’ motion for summary judgment on July 8, 2020, finding that

Plaintiff did not exhaust his available administrative remedies regarding his retaliation claim. Dkt.

No. 32.

          This matter comes before the court on Plaintiff’s motion for reconsideration. In his motion,

Plaintiff asserts that he has now fully exhausted the administrative grievance process with respect

to his retaliation claim. He attaches the complaint he filed with the inmate complaint examiner on




           Case 2:19-cv-01078-WCG Filed 07/28/20 Page 1 of 2 Document 34
June 26, 2020, which was rejected on July 14, 2020, and his appeal, which was rejected on July

20, 2020. Plaintiff claims that Defendants’ motion for partial summary judgment should now be

denied as moot. A prisoner may not file a lawsuit before exhausting his administrative remedies,

even if he exhausts those remedies while the litigation is pending. See Perez v. Wis. Dep’t of Corr.,

182 F.3d 532, 535 (7th Cir. 1999); see also 42 U.S.C. § 1997e(a) (“No action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison or other correctional facility until such administrative remedies as are

available are exhausted.”). Because Plaintiff did not exhaust his administrative remedies regarding

his retaliation claim before he filed this lawsuit, he cannot proceed on that claim in this case.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for reconsideration (Dkt. No.

33) is DENIED.

       Dated at Green Bay, Wisconsin this 28th day of July, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  2

         Case 2:19-cv-01078-WCG Filed 07/28/20 Page 2 of 2 Document 34
